Walker, J.
There is no assignment of errors in this case, nor are we able to discover upon the record any error which would authorize us in reversing the judgment.
*202The appellants were indicted for the larceny of dry goods and ready-made clothing. Several others were charged in the same indictment, and one Saunders, who appears to have been implicated in the larceny, gave evidence for the State.
There was certainly other evidence tending to show the guilt of appellants, and it was not error in the court to call the attention of the jury to this fact.
There is no comment upon the weight of the evidence, nor is the charge of the court at all unfavorable to the appellants.
The verdict is responsive to the evidence. The judgment is therefore affirmed.
Affirmed.